UPON A REHEARING
Opinion
For reasons stated in a memorandum opinion rendered this date and filed with the record, the Court is of opinion that there is error in the judgment appealed from. The published opinion previously rendered by a panel of this Court of March 9, 1993 hereby is withdrawn and the mandate entered that date is vacated. The judgment of the trial court is vacated and the case is remanded to the trial court to provide the required hearing before determining whether the Commonwealth should be authorized to seek an indictment, if the Commonwealth be so advised.
This order shall be certified to the trial court.